 



Exhibit 10.1
LIMITED GUARANTY AGREEMENT
     THIS LIMITED GUARANTY AGREEMENT is made effective as of the 29th day of
October, 2007, by TRI-ISTHMUS GROUP, INC., a Delaware corporation, having a
notice address at 149 South Barrington Avenue, Suite 808, Los Angeles,
California 90049 (whether one or more, “Guarantor”), in favor of VALLIANCE BANK
(“Lender”), having a notice address at 1601 N.W. Expressway, Oklahoma City,
Oklahoma 73118.
W I T N E S S E T H:
     WHEREAS, Lender is the holder of a certain $4,400,000.00 promissory note of
even date herewith (the “Note”) executed and delivered by Rural Hospital
Acquisition, L.L.C., an Oklahoma limited liability company (“Borrower”), and
secured, without limitation, by the collateral documents as described in the
Note (collectively, the “Security Instruments”);
     WHEREAS, the Note, Security Instruments and all other documents or
instruments executed in connection with or to evidence or secure the Note, as
all of such documents may be amended, modified or replaced, are herein referred
to collectively as the “Loan Documents”;
     WHEREAS, it is a condition precedent to Lender’s acceptance of the Loan
Documents that Guarantor execute and deliver this Guaranty; and
     WHEREAS, except as otherwise provided in this Guaranty, capitalized terms
used in this Guaranty shall have the same meanings as set forth in the Note.
     NOW, THEREFORE, in consideration of Lender’s acceptance of the Loan
Documents, in consideration of the benefits to accrue to Guarantor therefrom,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Guarantor hereby covenants and agrees with Lender
as follows:
     1. The Guaranty. Subject to the limitations set forth in paragraph 15,
Guarantor hereby absolutely, irrevocably, and unconditionally guarantees to
Lender the performance and payment when due (whether at a stated maturity or
earlier by reason of acceleration or otherwise) of all liabilities and
obligations, if any, now or hereafter owing by Borrower to Lender under the Note
and the other Loan Documents, and all renewals, modifications, consolidations,
replacements, extensions and amendments thereof, including, without limitation,
principal, interest, late charges, after-default interest, reasonable attorneys’
fees and collection costs, and all other liabilities and obligations of Borrower
to Lender which become due, if ever, under the Note and the other Loan Documents
(the foregoing being hereinafter referred to as the “Guaranteed Obligations”).
Guarantor agrees that Guarantor’s liability under this Guaranty shall be primary
and direct, and that Lender shall not be required to pursue any right or remedy
it may have against Borrower under the Note or otherwise (and shall not be
required to first commence any action or obtain any judgment against Borrower or
against property of Borrower in which Lender holds a security interest) before
enforcing this Guaranty against Guarantor with respect to the Guaranteed
Obligations.

 



--------------------------------------------------------------------------------



 



     2. Continuing Guaranty. Subject to the limitations set forth in paragraph
15, this Guaranty is an absolute, unconditional and continuing guaranty of
performance and payment of the Guaranteed Obligations and shall continue to be
in force and to be binding upon Guarantor until the Guaranteed Obligations have
been paid in full. No notice of the Guaranteed Obligations as to which this
Guaranty may apply, or of any renewal, modification, consolidation, repayment,
extension or amendment thereof need be given to Guarantor and none of the
foregoing acts shall release Guarantor from liability hereunder. Guarantor
hereby expressly waives (a) demand for payment or performance, presentment,
protest, notice of dishonor, nonpayment or nonperformance of any and all forms
of the Guaranteed Obligations; (b) notice of acceptance of this Guaranty and
notice of any liability to which it may apply; (c) all other notices and demands
of any kind and description relating to the Guaranteed Obligations now or
hereafter provided by any statute, law, rule or regulation; (d) all claims
and/or rights of counterclaim, recoupment, setoff or offset; (e) any and all
rights or defenses arising by reason of election of remedies by Lender which
destroys or otherwise adversely affects Guarantor’s subrogation rights or
Guarantor’s rights to proceed against Borrower for reimbursement, including,
without limitation, loss of rights Guarantor may suffer by reason of any law
limiting, qualifying or discharging the Guaranteed Obligations; (f) any
disability of Borrower of any other guarantor, or of any other person, or by
reason of the cessation of Borrower’s liability from any cause whatsoever, other
than payment in full in legal tender of the Guaranteed Obligations; (g) any
right to claim discharge of the Guaranteed Obligations on the basis of
impairment of any collateral for the Guaranteed Obligations; (h) any statute of
limitations; (i) any defenses given to guarantors at law or in equity other than
actual payment and performance of the Guaranteed Obligations; (j) any defenses
given to Guarantor by any failure, neglect or omission by Lender to perfect in
any manner the collection of the Guaranteed Obligations or the security given
therefor, including the failure or omission to seek a deficiency judgment
against Borrower; (k) any benefits and rights that Guarantor may have under 15
Okla. Stats. §§ 323, 334, 335, 337 and 338 (2001), as may be amended from time
to time, and to the extent the Guaranteed Obligations are secured by a mortgage
on interests in real property, 12 Okla. Stats. § 686 (2001), as the same may be
amended from time to time; and (l) any and all other defenses of Borrower
pertaining to the Guaranteed Obligations, except the defense of discharge by
payment. Guarantor shall not be exonerated with respect to Guarantor’s liability
under this Guaranty by any act or thing except payment or performance of the
Guaranteed Obligations. Guarantor warrants and agrees that each of the waivers
set forth above is made with Guarantor’s full knowledge of its significance and
consequences and that, under the circumstances, the waivers are reasonable and
not contrary to public policy or law. If such waiver is determined to be
contrary to any applicable law or public policy, such waiver shall be effective
only to the extent permitted by law or public policy.
     3. Other Transactions. Lender is expressly authorized (a) to exchange,
surrender or release with or without consideration any or all collateral and
security which may at any time be placed with it by Borrower or by any other
person, or to forward or deliver any or all such collateral and security
directly to Borrower for collection and remittance or for credit, or to collect
the same in any other manner without notice to Guarantor; (b) to amend, modify,
extend or supplement the Note (other than an increase in the face amount thereof
by a written amendment or modification of the Note executed by Borrower), or
other agreement with respect

2



--------------------------------------------------------------------------------



 



to the Guaranteed Obligations, to waive compliance by Borrower with the
respective terms thereof and to settle or compromise any of the Guaranteed
Obligations without notice to Guarantor and without in any manner affecting the
absolute liability of Guarantor hereunder; and (c) to assign from time to time
all or any part of Lender’s interest in the Note, this Guaranty and all other
documents securing performance and payment of the Loan. The liability of
Guarantor hereunder shall not be affected or impaired by any failure, neglect or
omission on the part of Lender to realize upon any of the Guaranteed Obligations
of Borrower to Lender, or upon any collateral or security for any or all of the
Guaranteed Obligations, nor by the taking by Lender of (or the failure to take)
any other guaranty or guaranties to secure the Guaranteed Obligations, nor by
the taking by Lender of (or the failure to take or the failure to perfect its
security in) collateral or security of any kind. Guarantor acknowledges that
this Guaranty is in effect and binding as to Guarantor without reference to
whether this Guaranty is signed by any other person or persons, and agrees that
as to Guarantor, this Guaranty shall continue in full force and effect, both as
to the Guaranteed Obligations then existing and/or thereafter created,
notwithstanding the release of or extension of time to any other guarantor of
the Guaranteed Obligations or any part thereof.
     4. Rights Against Borrower. So long as any Guaranteed Obligations remain
unpaid, performance by Guarantor under this Guaranty will not entitle Guarantor
to any payment by Borrower under any claim for contribution, indemnification,
subrogation or otherwise. In any event, Guarantor hereby subordinates to Lender
any claim against Borrower for contribution, indemnification, subrogation or
otherwise arising from performance by Guarantor under this Guaranty. The
provisions of this paragraph shall survive termination of this Guaranty pursuant
to clause (b) in paragraph 10.
     5. Application of Payments. Any and all payments upon the Guaranteed
Obligations made by Guarantor or by any other person, and/or the proceeds of any
or all collateral or security for any of the Guaranteed Obligations may be
applied by Lender on such items of the Guaranteed Obligations as Lender may
elect. Any payment made by Guarantor under this Guaranty shall be effective to
reduce or discharge the liability of Guarantor hereunder only if accompanied by
written advice received by Lender advising Lender that such payment is made
under this Guaranty for such purpose.
     6. Guarantor’s Warranties. Guarantor warrants and represents to Lender that
this Guaranty has been duly executed and delivered by Guarantor and constitutes
a legal, valid and binding obligation of Guarantor, enforceable in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, moratorium and other laws affecting creditors’ rights generally.
Guarantor warrants to Lender that Guarantor has a substantial economic interest
in Borrower, and that Guarantor expects to derive direct and substantial
economic benefits from transactions resulting in the creation of the Guaranteed
Obligations. Lender may rely conclusively on a continuing warranty hereby made
that Guarantor continues to be benefited by Lender’s extension of credit to
Borrower and Lender shall have no duty to inquire into or confirm the receipt of
any such benefits, and this Guaranty shall be effective and enforceable by
Lender without regard to the receipt, nature or value of any such benefits.

3



--------------------------------------------------------------------------------



 



     7. Recovery of Payment. If any payment received by Lender from Borrower or
any other obligor and applied to the Guaranteed Obligations is subsequently set
aside, recovered, rescinded or required to be returned for any reason
(including, without limitation, the bankruptcy, insolvency or reorganization of
Borrower or any other obligor), the Guaranteed Obligations to which such payment
was applied shall for the purposes of this Guaranty be deemed to have continued
in existence, notwithstanding such application, and this Guaranty shall be
enforceable against Guarantor as to such Guaranteed Obligations as fully as if
such application had never been made.
     8. New Promise. Any acknowledgment or new promise, whether supported by
payment of principal or interest or otherwise and whether made by Borrower or
others (including Guarantor) with respect to any of the Guaranteed Obligations
shall, if the statute of limitations in favor of Guarantor against Lender shall
have commenced to run, toll the running of such statute of limitations and, if
the period of such statute of limitations shall have expired, prevent the
operation of such statute of limitations with respect to such promise.
     9. Discharge. Subject to the limitations set forth in paragraph 15, until
each and every one of the Guaranteed Obligations are performed in full, the
obligations of Guarantor hereunder shall not be released, in whole or in part,
by any action or thing which might, but for this provision of this Guaranty, be
deemed a legal or equitable discharge of a surety or guarantor, or by reason of
any waiver, extension, modification, forbearance or delay or other act or
omission of Lender or its failure to proceed promptly or otherwise, or by reason
of any action taken or omitted by Lender whether or not such action or failure
to act varies or increases the risk of, or affects the rights or remedies of
Guarantor, nor shall any modification of any of the obligations of Borrower or
the release of any security therefor by operation of law or by the action of any
third party affect in any way the obligations of Guarantor hereunder, and
Guarantor hereby expressly waives and surrenders any defense to Guarantor’s
liability hereunder based upon any of the foregoing acts, omissions, things,
agreements or waivers or any of them, it being the purpose and intent of the
parties hereto that the Guaranteed Obligations of Borrower constitute the direct
and primary obligations of Guarantor and that the covenants, agreements and all
obligations of Guarantor hereunder be absolute, unconditional and irrevocable.
     10. Termination. Any provision hereof to the contrary notwithstanding, this
Guaranty shall terminate and will be released by Lender upon request of
Guarantor on the earlier of (a) the date on which all of the Guaranteed
Obligations have been performed in full, all in accordance with the provisions
of the Note and other Loan Documents, or (b) the date on which Guarantor’s
obligations under paragraph 15 of this Guaranty have been performed in full.
     11. Remedies. All remedies afforded to Lender by reason of this Guaranty
are separate and cumulative remedies and it is agreed that no one of such
remedies, whether or not exercised by Lender, shall be deemed to be in exclusion
of any of the other remedies available to Lender and shall in no way limit or
prejudice any other legal or equitable remedy which Lender may have hereunder
and with respect to the Guaranteed Obligations. Guarantor agrees that included
within the equitable remedies available to Lender hereunder is the right of
Lender to

4



--------------------------------------------------------------------------------



 



elect to have any and all of the obligations and agreements of Guarantor
hereunder specifically performed.
     12. Judicial Actions. Guarantor hereby waives any and all right to cause a
marshaling of the assets of Borrower, or to cause Lender to proceed against any
security for the Guaranteed Obligations or any other recourse which Lender may
have with respect thereto or to set off the value of any such security, and
further waives any and all requirements that Lender institute any action or
proceeding at law or in equity against Borrower or anyone else, or with respect
to the Note, or any collateral security therefor, as a condition precedent to
making a demand on, or bringing any action or obtaining and/or enforcing a
judgment against, Guarantor upon this Guaranty, it being agreed that upon the
occurrence of an Event of Default, failure to cure same within the applicable
time and acceleration of the Guaranteed Obligations, the obligations of
Guarantor hereunder shall without further act mature immediately and
automatically, without further notice or demand or any other action by Lender.
Guarantor further acknowledges that time is of the essence with respect to
Guarantor’s obligations under this Guaranty. Any remedy or right hereby granted
which shall be found to be unenforceable as to any person or under any
circumstance, for any reason, shall in no way limit or prevent the enforcement
of such remedy or right as to any other person or circumstances, nor shall such
unenforceability limit or prevent enforcement of any other remedy or right
hereby granted.
     13. Bankruptcy of Borrower. Guarantor expressly agrees that Guarantor’s
liability and obligations under this Guaranty shall not in any way be affected
by the institution by or against Borrower or any other person or entity of any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or any other similar proceedings for relief under any bankruptcy law or similar
law for the relief of debtors and that any discharge of any of the Guaranteed
Obligations pursuant to any such bankruptcy or similar laws or other law shall
not discharge or otherwise affect in any way the liabilities and obligations of
Guarantor under this Guaranty, and that upon the institution of any of the above
actions, at the sole discretion of Lender, such liabilities and obligations
shall be enforceable against Guarantor.
     14. Financial Information. Guarantor shall provide Lender with annual
financial statements within one hundred twenty (120) days of the end of each
fiscal year of Borrower, and copies of its Federal income tax return within
fifteen (15) days of filing.
     15. Limitation on Guaranty Obligation. Notwithstanding any other provision
hereof, Guarantor’s maximum liability and obligation under this Guaranty shall
not exceed $750,000.00 of the Guaranteed Obligations, plus the costs of
collection and enforcement incurred by Lender in connection with enforcement of
its rights under this Guaranty pursuant to clause (a) of paragraph 16.
     16. General.
     a. Guarantor agrees to reimburse Lender upon demand for all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and legal expenses)
incurred by Lender arising out of or in connection with

5



--------------------------------------------------------------------------------



 



any failure of Guarantor to fully and timely perform Guarantor’s liabilities and
obligations hereunder.
     b. No delay on the part of Lender in the exercise of any power or right
shall operate as a waiver thereof, nor shall any single or partial exercise of
any power or right preclude other or further exercise thereof or the exercise of
any other power or right.
     c. No invalidity, irregularity or unenforceability of all or any part of
the Guaranteed Obligations or of any security therefor or other recourse with
respect thereto shall affect, impair or be a defense to this Guaranty, and this
Guaranty is a primary obligation of Guarantor.
     d. All notices, requests and demands required under this Guaranty will be
sent by facsimile, served personally or by registered or certified mail to the
respective addresses of Guarantor and Lender set forth in this Guaranty or at
such other address as given to the other party in writing; if sent by facsimile
or served personally, such notices, requests and demands shall be deemed given
when actually delivered to the other party and if sent by registered or
certified mail, they shall be deemed given three (3) business days after the
date on which they are deposited in the United States mail.
     e. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS
OF THE STATE OF OKLAHOMA FROM TIME TO TIME IN EFFECT EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAW.
     f. GUARANTOR WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS GUARANTY. THIS
WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY GUARANTOR, AND
GUARANTOR ACKNOWLEDGES THAT NEITHER LENDER NOR ANY PERSON ACTING ON BEHALF OF
LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
GUARANTOR FURTHER ACKNOWLEDGES THAT HE/SHE/IT HAS BEEN REPRESENTED (OR HAS HAD
THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS GUARANTY AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL. GUARANTOR ACKNOWLEDGES THAT
HE/SHE/IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER
PROVISION. THIS GUARANTY CONSTITUTES A WRITTEN CONSENT TO WAIVER OF TRIAL BY
JURY, AND LENDER IS AUTHORIZED AND EMPOWERED TO FILE THIS GUARANTY WITH THE
CLERK OR JUDGE OF ANY COURT OF COMPETENT JURISDICTION AS A STATUTORY WRITTEN
CONSENT TO WAIVER OF TRIAL BY JURY.
     g. Paragraph headings herein are for convenience only and shall not be
deemed part of this Guaranty.

6



--------------------------------------------------------------------------------



 



     h. When the context or circumstances herein so require, the singular shall
be construed as the plural and the masculine, feminine and neuter shall be
construed interchangeably.
     i. This Guaranty shall be binding upon Guarantor and Guarantor’s successors
and assigns and shall inure to the benefit of Lender and the successors and
assigns of Lender.
     j. If this Guaranty is one of two or more guaranty agreements executed by
more than one guarantor, each term contained in each guaranty agreement will be
jointly and severally binding on each such guarantor unless stated otherwise.
     IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of
the date first above written.

         
“GUARANTOR”:
  TRI-   ISTHMUS GROUP, INC., a Delaware corporation  
 
  By:    
 
       
 
      Dennis M. Smith,
Chief Financial Officer

STATE OF                                          )
                                                            )
COUNTY OF                                     )
     This instrument was acknowledged before me this                     day of
October, 2007, by Dennis M. Smith, Chief Financial Officer of Tri-Isthmus Group,
Inc., a Delaware corporation.

     
 
   
 
  Notary Public, Commission No.:                    

     
My commission expires:
   
 
   
 
(SEAL)
    

7